DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on May 31, 2022.
The application has been amended as follows: 

Claim 1, line 7, the phrase “the first port” has been replaced with the phrase, - - at least one of the first ports- -.

Claims 10-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1.
Specifically, US 2015/0033773 (Tajima) discloses many of the features of claim 1 including:
A refrigerator (1) comprising: a cabinet having a storage space (4/5, see figure 2); a cover (16) provided at a rear of the storage space (4/5), the cover being configured to separate the storage space(4/5)  from an air channel (13/14), and the cover having a pair of first ports (23) and a second port (27); a side duct (13) configured to divide the air channel at the rear of the cover into a first channel (13) communicating with at least one of  first ports (23) and a second channel (13) communicating with the second port (27); an inlet (13b) provided at the side duct; and wherein the pair of first ports are vertically separated. 
Tajima fails to disclose the inlet allows air to flow from the first channel (13) to the second channel (14, note air flow from the second channel to the first channel an evaporator provided in the first channel) a vertical height of the evaporator being greater than a horizontal width of the evaporator in a left- right direction,  and the inlet (27) of the side duct is vertically disposed between the pair of first ports (23). To modify Tajima as claimed would require a significant rearrangement of parts that would require improper hindsight reasoning without some teaching suggestion or motivation in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763